Citation Nr: 1223582	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee, claimed to have been caused by treatment received at the Portland VA Medical Center in 2004.

3.  Entitlement to service connection for left carpal tunnel syndrome.

4.  Entitlement to an increased evaluation (rating) in excess of 70 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008, June 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran provided testimony at a December 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  A final June 2007 rating decision denied reopening of service connection for a right knee disorder, finding that no new and material evidence had been received demonstrating a nexus between the current right knee disorder and active service.

2.  The evidence associated with the claims file subsequent to the June 2007 rating decision denying service connection for a right knee disorder is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

3.  The Veteran did not sustain a relevant right knee injury or disease in service. 
 
4.  Symptoms of a right knee disorder were not chronic in service.

5.  Symptoms of a right knee disorder have not been continuous since service separation, and arthritis did not manifest to a compensable degree within one year of service.

6.  The Veteran's currently diagnosed right knee disorder is not related to active service.

7.  The Veteran's right knee disorder is not causally related to or permanently worsened by any service-connected disability.

8.  A final June 2007 rating decision denied compensation benefits under § 1151 for additional disability to the right knee caused by VA treatment, finding no evidence of additional disability cause by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

9.  The evidence associated with the claims file subsequent to the June 2007 rating decision does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the claim for compensation benefits under § 1151 for additional right knee disability.  

10.  The Veteran did not sustain an injury or disease manifesting in carpal tunnel syndrome in service. 
 
11.  Symptoms of left carpal tunnel syndrome were not chronic in service.

12.  Symptoms of left carpal tunnel syndrome have not been continuous since service separation.

13.  The Veteran's currently diagnosed left carpal tunnel syndrome is not related to active service.

14.  The Veteran's left carpal tunnel syndrome is not causally related to or permanently worsened by any service-connected disability.

15.  For the entire rating period on appeal, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, depression, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.

16.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for a right knee disorder and compensation benefits under § 1151 for additional right knee disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence having been received, service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

3.  The evidence received subsequent to the June 2007 decision is not new and material, and the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for a right knee disorder, including presumptively as a chronic disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304, 3.310 (2011).

5.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

6.  The criteria for entitlement to a schedular evaluation in excess of 70 percent for PTSD have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

With regard to the TDIU claim, given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision, so further discussion of the duties to notify and assist are not necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the claims for service connection for knee and carpal tunnel and 
§ 1151 (right knee), in a timely April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also explained the basis for the previous denial of the knee claims, advised the Veteran that new and material evidence would be necessary to reopen the knee claims, and defined what the new and material evidence should address.  The letter requested information specific to the VA treatment upon which the Veteran based his claim for benefits under 38 U.S.C.A. § 1151, and informed him of the elements of such a claim.  The letter also described how VA determines disability ratings and effective dates.  

With regard to the increased rating claim, in a timely March 2008 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for PTSD.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, a June 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's PTSD.  The Veteran had multiple opportunities to submit additional evidence after receiving the June 2008 letter containing the schedular criteria used to evaluate PTSD.     

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

A VA opinion was obtained to address the causation of additional disability to the right knee in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2010 VA opinion is adequate as to the question of causation of additional disability to the right knee.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as comprehensive physical evaluations, including clinical measurements.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive clinical examinations, and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the causation of additional disability to the right knee claim has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board also finds that the Veteran was afforded adequate examinations on the issue of an increased rating for service-connected PTSD.  VA provided the Veteran with examinations in March 2008 and May 2010.  The Veteran's history was taken, and complete mental health examinations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a right knee disorder, including as secondary to service-connected PTSD, or for left carpal tunnel syndrome; however, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of either a right knee disorder or carpal tunnel syndrome.  Moreover, the Veteran does not contend that he sustained a knee or wrist injury in service or that his knee disorder and carpal tunnel syndrome were incurred during service.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the right knee or left carpal tunnel in service, and there is no duty to provide a VA medical examination.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a knee or carpal tunnel disorder in service and no continuity of symptoms of knee or carpal tunnel disorders since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right knee disorder or left carpal tunnel syndrome.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right knee disorder and left carpal tunnel syndrome would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's knee disorder or carpal tunnel syndrome and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board also finds that an examination or opinion addressing the question of whether the Veteran's right knee disorder and carpal tunnel syndrome are related to any service-connected disability is not necessary to fulfill the duty to assist.  There is no competent medical evidence or suggestion of a direct relationship between the Veteran's right knee disorder and his service-connected PTSD, service connection has not been granted for a right knee disorder, and the Veteran has not been shown to possess the medical knowledge or credentials to provide a competent opinion on the etiology of a condition such as right knee degeneration and/or infection or carpal tunnel syndrome.  The Federal Circuit Court has held that, while "medically competent" evidence is not required to indicate that the current disability "may be associated" with service, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to assert such association, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (holding that, absent some evidence indicating a link or association between a disease or disability subject to service connection and service, a medical examination addressing the secondary service connection theories, in the context of no evidence suggestive of such association, is not warranted).  38 C.F.R. § 3.159(c)(4); see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

In this case, the Veteran's contention that his right knee disorder is related to his service-connected PTSD is attenuated, in that there are several steps of causation between the right knee disorder and the service-connected PTSD he claims caused or aggravated the right knee disorder (he claims the service-connected PTSD manifested in a suicide attempt in which he crashed his motorcycle into a tree and injured his right knee).  Moreover, the weight of the evidence is against a finding of any relationship, even an attenuated one, between the right knee disorder and service-connected PTSD; indeed, as explained in this decision, the medical records relating to the motorcycle accident do not indicate that the crash was a suicide attempt and do not show any treatment or mention of mental health disorders.  Therefore, an examination addressing the secondary causation theory for the right knee disorder is not necessary to fulfill the duty to assist.  Finally, in light of the denial of service connection for a right knee disorder herein, an examination or opinion on the question of a relationship between carpal tunnel syndrome and a right knee disorder is unnecessary.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Whether Reopening of Service Connection for a Knee Disorder and § 1151 Claims
 
In September 1990, the Veteran claimed service connection for a right knee disorder.  This claim was denied in a December 1990 rating decision, which found that there was no evidence that a knee disorder was incurred in service.  The Veteran did not file a timely appeal.  Consequently, the December 1990 rating decision was final when issued.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In October 1998, the Veteran filed a claim to reopen service connection for a right knee disorder.  The claim for service connection was again denied in a March 1999 rating decision, which found that new and material evidence had not been presented showing a nexus between a knee disorder and active service.  Again, the Veteran did not file a timely appeal, and the March 1999 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In July 2006, the Veteran filed another claim to reopen service connection for a right knee disorder, and also filed a new claim for compensation benefits under 
§ 1151 for additional disability to the right knee caused by VA treatment.  Both claims were denied in a June 2007 rating decision, and the RO confirmed its denial of the claims in a November 2008 Statement of the Case.  The Veteran did not file a timely substantive appeal; thus, the June 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.    

In February 2009, the Veteran filed a claim (which was really an untimely VA Form 9 filed in response to the November 2008 Statement of the Case) to reopen both the service connection for a right knee disorder and § 1151 claims.  The claims to reopen were denied in the September 2009 rating decision that is the subject of this appeal.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims.  

In the September 2009 rating decision on appeal, the RO found that new and material evidence had not been received and denied reopening of both claims.  Notwithstanding the fact that the RO denied reopening of the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With regard to the service connection for a right knee disorder claim, the evidence of record at the time of the last final June 2007 rating decision denying service connection for a right knee disorder consisted of service treatment records and post-service VA and private treatment records.  The service treatment records were negative for any injury of the right knee, manifestation of a right knee disorder, or complaints or treatment of a right knee disorder.  Moreover, post-service treatment records did not indicate a relationship between the current right knee disorder and active service.  

Based on the above evidence, the claim for service connection was denied by the RO in June 2007.  Specifically, the RO in June 2007 determined that new and material had not been presented demonstrating a relationship between the current right knee disorder and active service.   

In February 2009, the Veteran filed a claim to reopen service connection for a right knee disorder.  Evidence added to the record since the time of the last final denial in June 2007 includes a December 2009 letter from Dr. R., who had treated the Veteran for right knee osteomyelitis since 2006.  Dr. R. opined that the 1990 motorcycle accident in which the Veteran ran his motorcycle into a tree was not actually an accident, but rather, suicide attempt that arose directly from his service-connected PTSD.                   

The evidence added to the record since the previous June 2007 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it suggests a potential relationship between the Veteran's current right knee disorder and a service-connected disability, which is an unestablished fact that is necessary to substantiate the claim.  The additional evidence raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a right knee disorder is reopened.  
 
Next, with regard to the claim for compensation benefits under § 1151 for additional right knee disability caused by VA treatment, the evidence of record at the time of the last final June 2007 rating decision denying compensation benefits under § 1151 consisted of post-service VA and private treatment records.  Post-service VA treatment records showed that the Veteran underwent multiple surgeries to the right knee at VA between 2000 and 2007, including a total knee arthroplasty (TKA) in late 2001, followed by a revision in 2004 to fix a loose tibial component.  The Veteran claimed that the 2004 surgery caused repeated infections and made his knee disorder worse.  VA treatment records indicated that, after the 2004 revision, he had an infection that required placement of an antibiotic spacer and revision of the whole knee in 2007.  Prior to the 2004 surgery, he had reported pain, arthritis, and limited motion of the right knee.  Post-surgical treatment records showed continuation of these symptoms, plus weakness of the knee.  There was no suggestion in the treatment records that the post-surgical infections were an unforeseeable event, or that they were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

Based on the above evidence, the claim for 38 U.S.C.A. § 1151 compensation benefits was denied by the RO in June 2007.  Specifically, the RO in June 2007 determined that there was no evidence of additional right knee disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or of an event not reasonably foreseeable.  

In February 2009, the Veteran filed a request to reopen a claim for benefits under 
§ 1151.  Evidence added to the record since the time of the last final denial in June 2007 includes an Independent Medical Evaluation (IME) opinion from Dr. B., a private physician, that opines that the first TKA was performed appropriately in 2001.  The report then details the status of the loose tibial component throughout the following years, and Dr. B. opines that a 2002 motor vehicle accident (following the 2001 TKA) was incidental and did not contribute to the loosening of the tibial component.  In other words, Dr. B. opines that the 2001 surgery performed at VA did not cause the tibial component loosening.  Other VA treatment records submitted since the last final denial in June 2007 indicate that the Veteran had several more soft tissue infections after the 2007 revision until about 2009 or 2010; treatment records indicate that he has since not had any infections, but takes an antibiotic for long-term antibiotic suppression and will likely have to take an antibiotic for the rest of his life.

The evidence added to the record since the previous June 2007 denial does not constitute new and material evidence.  The evidence is not new with regard to assertions by the Veteran of additional disability to the right knee due to fault on the part of VA.  The additional evidence is redundant, as previously received records demonstrated a right knee disorder with recurrent post-surgical infections.  The additional evidence also does not have any tendency to show additional right knee disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, which is an unestablished fact necessary to substantiate the claim.  Finally, it does not raise a reasonable possibility of substantiating the claim; indeed, the 2005 IME report weighs against the Veteran's claim in that Dr. B. opines that the 2001 TKA was performed appropriately.  For these reasons, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for compensation benefits under § 1151; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for compensation benefits under § 1151 cannot be reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Knee Disorder
 
The Veteran contends that his right knee disorder was caused or aggravated by his service-connected PTSD.  Specifically, he avers that, in 1990, he was feeling depressed and having flashbacks about Vietnam, both symptoms of his PTSD.  He was riding an ATV around his property, and, in order to get thoughts of Vietnam out of his head, he intentionally drove straight into a tree and crashed, causing a right knee injury.  While this claim appears to be for secondary service connection, the Board will also consider whether the right knee disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained only a minor injury to the knee during service, and that symptoms of a right knee disorder were not chronic in service.  On an April 1969 Report of Medical History, part of the Veteran's induction examination report, the Veteran checked "no" next to "'trick' or locked knee," but reported to the examining clinician that he had rheumatism in the right knee.  The examining clinician, however, noted that physical examination and X-rays of the right knee were within normal limits, and no diagnosis was made with regard to the right knee.  Months later, at the November 1969 enlistment examination, the Veteran did not report any right knee problems, and physical examination of the lower extremities was marked as normal.  Because a right knee disorder was not "noted" at either the April or November 1969 service enlistment examinations, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111 (2011).       

In October 1971, service treatment records show that the Veteran sustained superficial abrasions to both knees, but there were no other knee injuries noted, nor was any diagnosis made with regard to the right knee.  Moreover, service treatment records are negative for any other complaints of or treatment for a right knee disorder, including the February 1972 service separation examination report, which shows a normal examination of the lower extremities.  

In short, the service treatment records do not demonstrate the presence of a right knee disorder, including no evidence of chronic symptoms of a right knee disorder during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from right knee symptoms in service or that right knee disorder symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of a right knee disorder have not been continuous since service separation in March 1972, and did not manifest to a compensable degree within one year of service.  As noted above, the service separation examination in February 1972 was negative for any symptoms or diagnosis of a right knee disorder.  Following service separation in March 1972, the evidence of record shows no diagnosis or treatment for a right knee disorder until 1990 following his ATV accident.  As right knee arthritis did not manifest to a compensable degree within one year of service, there is no factual basis to support a presumption of service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.

The absence of post-service findings, diagnosis, or treatment for eighteen years following service separation is one factor that tends to weigh against a finding of either a right knee disorder in service or continuous right knee disorder symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had right knee disorder symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that right knee disorder symptoms have been continuous since service separation. 

The Board acknowledges that the Veteran has not been afforded a VA examination to address the question of whether his right knee disorder is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right knee disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also contending that his right knee disorder is the direct result of his service-connected PTSD.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has service connection for PTSD.  Service connection for PTSD was granted in an April 2004 rating decision.    

The Board finds that the weight of the evidence is against a finding that the Veteran's right knee disorder is proximately due to or was aggravated by any service-connected disability.  In support of his claim, the Veteran submitted a December 2009 letter from Dr. R., who treated the Veteran for osteomyelitis of the right knee beginning in March 2006.  The doctor, who is a M.D. and does not appear to be a licensed psychiatrist or psychologist, provided a history of the Veteran's military and post-military experiences, and opined that it was "quite clear" that the Veteran suffered from PTSD due to his military service, and that it was also clear that he suffered from PTSD symptoms throughout the 1970s to 1990s.  Dr. R. opined that the 1990 ATV accident was no accident at all, but rather a suicide attempt that arose directly out of the Veteran's experience in Vietnam.  Based on these assumptions, Dr. R suggested that the consequences of the ATV accident and injury, including to the right knee, were the responsibility of VA.  

The Board finds that Dr. R's 2009 letter, written nearly twenty years after the ATV accident, is less probative than the more contemporaneous treatment records of Henry Mayo Hospital, where the Veteran was taken for emergency treatment following the accident in July 1990.  A History and Physical taken just after the accident indicates the Veteran had consumed three or four beers prior to going for a ride on his ATV, and that he was going approximately 25 miles per hour when he lost control of the ATV and crashed into a tree.  There is no mention of any mental disorder in the Henry Mayo treatment records, which show that he was treated for severe internal derangement of the right knee, with a tear of the anterior and posterior cruciates, posterior capsular complex, and fracture of the fibular head.  Thus, the Henry Mayo records indicate that the 1990 ATV accident was a result of alcohol consumption and was not intentional.  Such history, as recorded in the 1990 Henry Mayo records, is of especial probative value because it was made by the Veteran, and recorded by his treating physician, for treatment purposes.  Moreover, there is no indication that Dr. R. had access to the Henry Mayo records when formulating his opinion as to the cause of the 1990 ATV accident.  An opinion based on inaccurate facts carries little probative value.  See Reonal, 5 Vet. App. at 461 (1993).  
  
With regard to the Veteran's more recent assertions made as part of the current compensation claim, that his 1990 ATV accident was actually a suicide attempt, the Board finds that, while the Veteran is competent to report his state of mind at the time of the accident, his recent report that the ATV accident was a suicide attempt is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements that the ATV accident was a suicide attempt are not credible because they are outweighed by other evidence of record that includes the more contemporaneous 1990 Henry Mayo Hospital records which indicate that alcohol consumption and accidental loss of control of the vehicle were the cause of the ATV accident, and the October 1998 service connection claim made by the Veteran, in which he attributed his right knee disorder to the 1990 ATV accident, but did not assert that the ATV accident had any relationship to a mental disorder.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the 1990 ATV accident.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's right knee disorder was caused or aggravated by any service-connected disability.    

In this case, the record of evidence indicates that the Veteran did not incur a right knee disorder during service, has not experienced continuous right knee disorder symptomatology since service, and that there is no relationship, of either causation or aggravation, between his right knee disorder and any service-connected disability.  For these reasons, service connection for a right knee disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Carpal Tunnel Syndrome

The Veteran contends that his current left carpal tunnel syndrome is secondarily related to his right knee disorder in that he had to use crutches due to the knee disorder, and doing so caused the carpal tunnel syndrome.  While this claim appears to be for secondary service connection, the Board will also consider whether the right knee disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a disease or injury manifesting in carpal tunnel syndrome during service, and that symptoms of left carpal tunnel syndrome were not chronic in service.  The service treatment records do not demonstrate the presence of symptoms of carpal tunnel syndrome, including no evidence of chronic symptoms of carpal tunnel syndrome during service, and do not demonstrate any relevant injury or disease in service.  The Veteran's April 1969 induction, November 1969 enlistment, and February 1972 separation examination reports are all negative for carpal tunnel syndrome or its symptoms.  In addition, the Veteran has not contended that he suffered from carpal tunnel syndrome symptoms in service or that carpal tunnel syndrome symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of carpal tunnel syndrome have not been continuous since service separation in March 1972.  As noted above, the service separation examination in February 1972 was negative for any symptoms or diagnosis of carpal tunnel syndrome.  Following service separation in March 1972, the evidence of record shows no diagnosis or treatment for carpal tunnel syndrome until 2008.  The absence of post-service findings, diagnosis, or treatment for over 35 years following service separation is one factor that tends to weigh against a finding of either carpal tunnel syndrome in service or continuous carpal tunnel syndrome symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had carpal tunnel syndrome symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that carpal tunnel syndrome symptoms have been continuous since service separation. 

The Board acknowledges that the Veteran has not been afforded a VA examination to address the question of whether his left carpal tunnel syndrome is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for left carpal tunnel syndrome.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also contending that his left carpal tunnel syndrome is indirectly related to his right knee disorder.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

As the Veteran does not have service connection for a right knee disorder, service connection for left carpal tunnel syndrome cannot be granted as secondary to a right knee disorder as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Thus, the Board will not address the question of whether the evidence demonstrates a relationship between the left carpal tunnel syndrome and the right knee disorder.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left carpal tunnel syndrome and his military service, including no credible evidence of continuity of symptomatology of left carpal tunnel syndrome which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Moreover, the Veteran does not have service connection for a right knee disorder, and thus, service-connection for carpal tunnel syndrome on a secondary basis is barred as a matter of law.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left carpal tunnel syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD Disability Rating Analysis

In the present case, service connection for PTSD was granted in an April 2004 rating decision.  A 70 percent evaluation was assigned, effective from December 22, 2000, the date the claim to reopen service connection was received.  In June 2007, the Veteran filed a claim for an increased rating.  He contends that that his PTSD symptoms include suicidal ideation, memory impairment, paranoia, neglect of hygiene, and social isolation, and that these symptoms make him unemployable.     

The Board has reviewed all the lay and medical evidence of record, and finds that the criteria for a disability rating in excess of 70 percent have not been met for any part of the rating period on appeal.  Throughout the rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, which does not more nearly approximate the criteria for the next higher, 100 percent, evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Board finds that the requirements for a 100 percent rating have not been demonstrated by the evidence for any part of the rating period on appeal.  Throughout the rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment, as required for a 100 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The lay and medical evidence of record demonstrates tangential thought processes, but does not demonstrate gross impairment in thought processes or communication.  In a November 2006 letter, the Veteran's private counselor, a social worker, Mr. M., wrote that the Veteran had tangential and illogical thought processes.  In March 2008, Mr. M. wrote that, recently, the Veteran's anxiety had caused an erratic capacity to articulate and express any point he was trying to establish, manifested by tangential processing, repetitive speech, circumlocution, and stammering.  At the March 2008 VA examination, the Veteran reported that he had difficulty with concentration as his mind wandered.  The 2008 VA examiner deemed the Veteran to have normal thought processes.  In July 2008, Mr. M. wrote that the Veteran demonstrated stammering and circumlocution in his speech.  In January 2009, a VA clinician noted that the Veteran's speech was within normal limits, that his abstraction was limited, but that judgment and insight were fair.  Later that month, another VA clinician noted that the Veteran's speech was of normal rate and rhythm and somewhat monotone.  He was perseverative about his Vietnam experiences.  In May 2009, a VA clinician observed that the Veteran's thought processes were goal-directed.  The May 2010 VA examiner noted that the Veteran's speech was clear in articulation and easily understandable, and that the Veteran spoke spontaneously although was somewhat disjointed in his verbal productions.  The VA examiner further noted that his thoughts were mildly tangential at times, but he easily returned to the topic with prompting.                

The evidence does not demonstrate persistent delusions or hallucinations.  There is no record of the Veteran ever reporting delusions or hallucinations, and a February 2009 VA treatment note indicates no evidence of audio or visual hallucinations.  

The evidence shows some impulse control, but does not demonstrate grossly inappropriate behavior.  At the March 2008 VA examination, the Veteran reported that his level of irritability and anger problems had slightly improved since his last VA examination in 2004.  The VA examiner observed that the Veteran was cooperative throughout the evaluation.  A VA clinician also noted that the Veteran was cooperative in January 2009.  Later that month, another VA clinician observed that the Veteran had poor eye contact and asked to leave several times prior to talking about medication, stating that he felt uncomfortable.  In May 2009, a VA clinician observed that the Veteran's affect was responsive and that he demonstrated mild humor.   

The evidence demonstrates occasional passive suicidal ideation, but not persistent danger of hurting self or others.  The Veteran denied suicidal ideation at the March 2008 VA examination and at the 2011 Board hearing.  A January 2009 VA treatment note indicates the Veteran denied any current suicidal or homicidal ideation including plan, means, and intent.  He denied having any weapons.  A July 2010 VA treatment note indicates the Veteran denied suicidal thoughts.  

The evidence does not show intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The March 2008 VA examiner noted that the Veteran was casually dressed and opined that he was able to conduct his activities of daily living.  A January 2009 VA treatment note indicates the Veteran reported difficulty with home tasks.  A May 2009 VA treatment note indicates the Veteran was casually groomed.  The May 2010 VA examiner noted that the Veteran's grooming was adequate, and that the Veteran was able to dress himself and complete his own hygiene.  The Veteran also reported that he performed housework such as sweeping and shopping.    

The evidence demonstrates occasional disorientation to time or place.  In a July 2008 letter, Mr. M. stated that the Veteran had occasions of becoming disoriented to day, purpose, and sense of self.  However, the March 2008 VA examiner noted that the Veteran was oriented to time, place, person, and reasons for the evaluation.  A January 2009 VA treatment note indicates the Veteran was oriented to person, place, and time, although he was not well-oriented to the VA clinician.  Later that month, another VA clinician noted the Veteran was fully oriented.  The May 2010 VA examiner noted that the Veteran was oriented to person, place, time, and purpose.          

The evidence shows some short-term memory problems, but does not demonstrate memory loss for names of close relatives, own occupation, or own name.  In a March 2008 letter, Mr. M. noted that the Veteran had poor memory retention, as demonstrated by the Veteran missing or being late for appointments because of erroneously organizing information.  The March 2008 VA examiner noted that the Veteran's concentration and short-term memory fell in the below average range.  In January 2009, a VA clinician noted that the Veteran experienced some memory blockage due to the severity of past military trauma.  In February 2009, a VA clinician observed no gross deficits in memory.  In June 2009, the Veteran reported memory problems, stating that his wife helped him considerably with scheduling and lists.      

The evidence does not demonstrate total occupational and social impairment due to the above symptoms.  First, the evidence shows that the Veteran has had difficulty maintaining employment due to both his knee problems and his PTSD symptoms, particularly impaired impulse control.  However, the Veteran has persisted in being able to engaged in vocational rehabilitation programs, attempt to start his own business and volunteer at a family-owned store.  In a November 2006 letter, Mr. M. wrote that, although the Veteran had attempted schooling through vocational rehabilitation, the prognosis was poor to nil that he would be able to return to work.  Mr. M. supported this opinion by stating that he had observed the Veteran try to process paperwork, engaged in online classes, or think logically and sequentially in an effort to manage small tasks, and, in Mr. M.'s opinion, the Veteran did not have the ability to adequately manage these tasks.  In March 2008, Mr. M. wrote that the Veteran was not capable of sustained and gainful employment.  

In March 2008, the Veteran's wife of ten years wrote a letter stating that the Veteran had experienced bouts of depression since he began having chronic knee problems, and that these bouts of depression caused him to be angry and withdrawn.  Consequently, she said that his relationships with former employees and subcontractors had suffered, as they refused to work with him due to his constant ranting and raving.  

At the March 2008 VA examination, the Veteran reported that he had not worked since November 2005, when he had a bone infection in his leg.  He said that he was currently self-employed as a carpenter, but had difficulty finding coworkers.  He said that he got along well with his customers and his work was fine, and further stated that he would probably still be working were it not for his bone infection and knee surgeries.  The VA examiner concluded that the Veteran's unemployability appeared to be more related to his medical conditions than to his PTSD.  The Veteran said that with his knee in its current condition, it was out of the question for him to continue being a carpenter; he said he had gone through vocational rehabilitation and started studying architecture, but had to quit because of a knee surgery.  

In a July 2008 letter, Mr. M. stated that he recommended that the Veteran close his business, as he did not have the cognitive capacity to keep track of obligations and other reasonable and necessary tasks to be employed.  In January 2009, the Veteran reported that, due to his injuries, he was only able to work occasionally.  An April 2009 VA treatment note indicates that the Veteran worked at a family-owned store on weekends.  

In an October 2008 letter, Mr. M. wrote that he disagreed with the contention that the Veteran's inability to work was due to his knee complications, pointing out that the knee had improved and the Veteran was more mobile than before; rather, Mr. M. stated that the Veteran was incapable of handling the emotional and psychological requirements of typical employment, including the necessity to manage changes of schedules and priorities.  

A July 2010 VA treatment note indicates that the Veteran reported that he volunteered at the family store and was thinking about getting a small business loan for a home brew supply.  Thus, although Mr. M. opines that the Veteran is incapable of any type of employment due to his PTSD symptoms, the Board finds the weight of the evidence does not demonstrate total occupational impairment, as the Veteran continues to initiate business ideas and is able to volunteer at a family-owned store, which is contrary to Mr. M.'s conclusion that the Veteran is incapable of managing tasks.                      

Next, the Board finds that the evidence does not demonstrate total social impairment, as the Veteran has maintained relationships with at least one friend and with various family members, including his grandchildren.  His wife reported that he was withdrawn when at home and did not show an interest in his family.  However, at the March 2008 VA examination, the Veteran said that he got along well with his current wife, and that he had two children from a prior marriage with whom he got along well, but they lived out of state.  He also reported getting along with his brothers and sisters, but said that he had no friends.  He occasionally went out to dinner with his wife.  A January 2009 VA treatment note indicates the Veteran takes care of his grandson once a week.  At that visit, the Veteran also said that, although he liked to be alone, he had one friend he liked to hang out with.  
At the May 2010 VA examination, the Veteran reported seeing his grandson on a nearly daily basis.  A July 2010 VA treatment note indicates the Veteran reported seeing his grandchildren often, especially his grandson who lived 100 yard from his house.  A November 2011 letter from Mr. M. indicated that the Veteran's wife was going to leave him because she could not tolerate his PTSD symptoms any longer.  Thus, while social impairment is shown by the evidence, it is not total social impairment in light of the ongoing relationships with other family members.     

In addition, the symptoms listed in the 100 percent rating category as contributing to total occupational and social impairment were largely absent from the evidence relating to the rating period on appeal.  As described above, only one of the seven symptoms listed in the 100 percent rating category - occasional disorientation to place and time - was suggested by some of the evidence.  Most of the other symptoms in the 100 percent evaluation category - gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, memory loss for names of close relatives, own occupation, or own name - were not demonstrated by the evidence.  

Further, most of the PTSD symptoms have been consistent with the assigned evaluation of 70 percent.  For example, the evidence relevant to the rating period on appeal demonstrates occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood, due to symptoms such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous depression, impaired impulse control, spatial disorientation, difficulty adapting to stressful circumstances, and extreme difficulty establishing and maintaining effective relationships.  For instance, the Veteran endorsed difficulty being around others due to his irritability, but denied any homicidal ideation or desire to hurt others.  In addition, he stated his wife had to help him considerably to remember things and keep a schedule, and that occasionally he would leave the house and forget where he was going; however, there is no indication that he ever forgot the names of family members or his own name or occupation.  Further, although he stated he sometimes did not feel like taking care of his personal hygiene, his treating and examining physicians consistently noted that he was adequately groomed and was capable of handling his own hygiene.      

In concluding that an increased initial disability rating in excess of 70 percent is not warranted for the entire rating period, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period.  Mr. M. assigned a GAF score of 48 to 50 in November 2006, 48 in March 2008, 40 in January 2009, and 40 to 45 in November 2011.  In addition, the Veteran was assigned a GAF score of 40 at the March 2008 VA examination, 43 at a January 2009 VA visit, 50 at a VA visit later that same month, and 55 at February 2009, May 2009, June 2009, May 2010, and August 2010 VA visits.    

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF scores of 40, a higher rating than 70 percent is not justified on the basis of these GAF scores because the symptoms reflected by these scores are either commensurate with the criteria for a 70 percent rating or more severe than the symptoms demonstrated by the evidence.  For instance, the evidence demonstrates avoidance of friends and some neglect of family, but does not demonstrate impairment in reality testing or communication.  Moreover, judgment and thinking have not been shown to be majorly impaired.  Thus, the scores in this range do not warrant an increased rating.  

Next, the GAF scores from 41 to 50, which reflect serious symptoms or serious impairment in social, occupational, or school functioning, do not warrant an increased rating in excess of 70 percent, as the symptoms reflected by these scores are commensurate with the currently assigned 70 percent evaluation.  For instance, the evidence demonstrates occasional suicidal ideation, few friends, and difficulty maintaining a job, which are all criteria for the currently assigned 70 percent rating.  

Next, the GAF scores from 51 to 60, which reflect moderate symptoms or moderate impairment of occupational or social functioning, do not warrant an increased rating in excess of 70 percent, as the symptoms reflected by these scores are less severe than the criteria for the currently assigned 70 percent evaluation.  For instance, the evidence demonstrates some circumlocutory speech, few friends, and conflicts with co-workers, while the criteria for a 70 percent rating includes intermittently illogical, obscure, or irrelevant speech, inability to establish and maintain effective relationships, and unprovoked irritability with periods of violence (not demonstrated by the evidence in this case).    

Based upon the foregoing, the Board finds that the criteria an increased rating for PTSD in excess of 70 percent have not been met for the entire period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   


Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for mental disorders, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD has manifested occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to symptoms such as suicidal ideation, depression, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, and difficult establishing and maintaining effective relationships.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria (Diagnostic Code 9411).  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his employment and daily life.  In the absence of exceptional factors associated with his PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure employment due to his service-connected PTSD.  At the December 2011 Board hearing, he testified that he was receiving Social Security Disability benefits due to his right knee disorder and left carpal tunnel syndrome.  He stated that he had never done any type of job that did not involve physical labor, and now he was precluded from doing any type of physical labor due to his knee disorder.  He said he had attempted to engage in a vocational rehabilitation and education program, but had to quit because he needed additional knee surgery.  The Veteran further testified that he had attempted a phone sales job, but it did not work out because he did not like to interact with other people.  He had quit most of his jobs, but said that his most recent employer was suing him for failure to supervise.   


In this case, service connection has only been established for PTSD, evaluated as 70 percent disabling from December 22, 2000.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU, and entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected PTSD.  He avers that he is unable to get along with co-workers and contractors because he becomes irritably very easily and loses his temper.  He has also stated that he likes to work by himself.  His statements are supported by his wife's 2008 letter.  

In addition, the Veteran's private counselor, Mr. M., a social worker, has written numerous letters supporting the contention that the Veteran is unable to secure and maintain gainful employment due to his PTSD.  In a November 2011 letter, Mr. M. stated that he had observed the Veteran's construction business dissolve because of the Veteran's inability to manage his emotions and lack of concentration and ability to follow through with tasks.  Mr. M. stated that, in his last job, the Veteran's distractibility increased to the point where he was unable to appropriately finish prior jobs, resulting in formal complaints by customers.  In general, Mr. M. stated that the Veteran was unable to cope with the usual stressors of the workplace.  In a July 2008 letter, Mr. M. stated that the Veteran did not have the cognitive capacity to keep track of obligations and other reasonable and necessary tasks of employment.  Mr. M. said that he personally witnessed the Veteran trying to organize information, but that he ended up mixing up documents, spilling them, and often simply losing them in confusion.  Moreover, the Veteran avoided using the phone for other than simple personal use or to speak with familiar individuals.  


The evidence weighing against the Veteran's claim for a TDIU includes a March 2008 VA examination report in which the examiner opines that the Veteran's unemployability appears to be more related to his medical conditions (knee disorder) than to his PTSD, as the Veteran indicated that he would probably be continuing to work as a carpenter had he not had the problems with his bone infection and knee surgeries.  

The May 2010 VA examiner also opined that the Veteran was not unemployable due to his PTSD.  The examiner noted that the Veteran had reported in past examinations that he stopped working due to physical problems, and that he again reiterated this at the current examination.  Moreover, the examiner stated that the Veteran appeared to be capable of working in a sedentary job that did not involve much interaction with others.  In sum, the examiner concluded that the Veteran was reporting moderate to severe occupational impairment from PTSD.    

Although it does appear that the Veteran's non-service-connected knee disorder plays a role in his unemployability, the Board finds that the evidence is at least in equipoise as to whether he is unable to secure gainful employment due to his service-connected PTSD.  Although both the 2008 and 2010 VA examiners opined that the Veteran was not unemployable due to his PTSD, the 2010 VA examiner acknowledged significant occupational impairment due to PTSD.  Indeed, the examiner opined that the Veteran would be limited to sedentary employment that did not involve working around other people, which is not at all consistent with the Veteran's background of jobs that involve physical labor and working with customers, co-workers, and contractors.  Moreover, Mr. M., who has provided counseling services for the Veteran for many years, has consistently stated that the Veteran's PTSD symptoms preclude him from gainful employment, providing 

specific examples of the effect of his symptoms on the ability to handle the tasks and stressors of usual employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.   


ORDER

New and material evidence not having been received, the appeal to reopen a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right knee, claimed to have been caused by treatment received at the Portland VA Medical Center in 2004, is denied.

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted. 

Service connection for a right knee disorder is denied.  

Service connection for left carpal tunnel syndrome is denied.  

An increased evaluation in excess of 70 percent for PTSD is denied.  

A TDIU is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


